DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: The continuation data should be listed on page 1 of the specification under the heading CROSS-REFERENCE TO RELATED APPLICATIONS.  Appropriate correction is required.

Claim Objections
Claims 6, 11 and 13 are objected to because of the following informalities:  “represent moiety”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the photoinitiator system consists of” in lines 1-2 and also recites “comprising” in line 3.  The transitional phrase “consisting of” excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“consisting of” defined as “closing the claim to the inclusion of materials other than those recited except for impurities ordinarily associated therewith.”) [see MPEP 2111.03].  The transitional term “comprising”, which is syn-onymous with “including,” “containing,” or “charac-terized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., >Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) [see MPEP 2111.03].  It is unclear if the photoinitiator system is open-ended or closed to the inclusion of other materials, therefore claim 5 is indefinite.  For the purpose of examination, claim 5 will be interpreted as the photoinitiator system is open-ended. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 7-9 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klee et al. (WO 2017/042333) [IDS 7/13/21].
Regarding claims 1-2, 4-5 and 8-9:  Klee et al. (WO ‘333) discloses dental glass ionomer compositions [abstract; pg. 3, ln. 6-13], wherein Application Example 1 [App. Ex. 1; pg. 47, ln. 17 - pg. 48, ln. 22] contains a silanated reactive fluoroaluminosilicate glass powder and a liquid mixture.  The liquid mixture comprises 35 wt% of the modified polycarboxylic acid of Ex. 3, 15 wt% acrylic acid, 15 wt% hydrolysis-stable crosslinker (E), 1.13 wt% of camphorquinone (about 450 nm to about 500 nm light absorption [pg. 29, ln. 2-8]) and an amine, and 33.84 wt% water [App. Ex. 1; pg. 47, ln. 17 - pg. 48, ln. 22].  Klee et al. (WO ‘333) discloses the modified polycarboxylic acid of Ex. 3 [Ex. 3; pg. 46, ln. 19 - pg. 47, ln. 16] was prepared by reacting poly[N-(4-hydroxybenzyl)acrylamide)-co-(acrylic acid)] with N-(hydroxymethyl)acrylamide to afford poly[N-(4-hydroxy-3-(acrylamidomethyl)benzyl)acrylamide)-co-(acrylic acid)] [Ex. 3; pg. 46, ln. 19 - pg. 47, ln. 16].  Klee et al. (WO ‘333) discloses poly[N-(4-hydroxybenzyl)acrylamide)-co-(acrylic acid)] was prepared by reacting 316 mmol acrylic acid with 9.6 mmol N-(4-hydroxybenzyl)acrylamide to afford the polymer having a Mw of 54378 g/mol [Ex. 1.2; pg. 45, ln. 2-22] {corresponding to ~ 3 mol% N-(4-hydroxybenzyl)acrylamide moiety}.


    PNG
    media_image1.png
    280
    181
    media_image1.png
    Greyscale
[Ex. 3; pg. 46, ln. 19 - pg. 47, ln. 16].
Regarding claims 7 and 14:  Klee et al. (WO ‘333) discloses application of the composition to a tooth and curing the composition, wherein the composition is a luting cement or adhesive cement [pg. 3, ln. 6-13; pg. 43, ln. 19-22].

Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klee et al. (WO 2017/042333).
Regarding claim 10:  Klee et al. (WO ‘333) discloses the modified polycarboxylic acid of Ex. 3 [Ex. 3; pg. 46, ln. 19 - pg. 47, ln. 16] was prepared by reacting poly[N-(4-hydroxybenzyl)acrylamide)-co-(acrylic acid)] with N-(hydroxymethyl)acrylamide to afford poly[N-(4-hydroxy-3-(acrylamidomethyl)benzyl)acrylamide)-co-(acrylic acid)] [Ex. 3; pg. 46, ln. 19 - pg. 47, ln. 16].  Klee et al. (WO ‘333) discloses poly[N-(4-hydroxybenzyl)acrylamide)-co-(acrylic acid)] was prepared by reacting 316 mmol acrylic acid with 9.6 mmol N-(4-hydroxybenzyl)acrylamide to afford the polymer having a Mw of 54378 g/mol [Ex. 1.2; pg. 45, ln. 2-22] {corresponding to ~ 3 mol% N-(4-hydroxybenzyl)acrylamide moiety}.


    PNG
    media_image1.png
    280
    181
    media_image1.png
    Greyscale
[Ex. 3; pg. 46, ln. 19 - pg. 47, ln. 16].

Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klee et al. (WO 2017/042333).
Regarding claim 12:  Klee et al. (WO ‘333) discloses methods of preparing dental glass ionomer compositions [abstract; pg. 3, ln. 6-13], wherein Application Example 1 [App. Ex. 1; pg. 47, ln. 17 - pg. 48, ln. 22] mixes 70 wt% of a silanated reactive fluoroaluminosilicate glass powder and a 30 wt% of a liquid mixture.  The liquid mixture comprises 35 wt% of the modified polycarboxylic acid of Ex. 3, 15 wt% acrylic acid, 15 wt% hydrolysis-stable crosslinker (E), 1.13 wt% of camphorquinone and an amine, and 33.84 wt% water [App. Ex. 1; pg. 47, ln. 17 - pg. 48, ln. 22].  Klee et al. (WO ‘333) discloses the modified polycarboxylic acid of Ex. 3 [Ex. 3; pg. 46, ln. 19 - pg. 47, ln. 16] was prepared by reacting poly[N-(4-hydroxybenzyl)acrylamide)-co-(acrylic acid)] with N-(hydroxymethyl)acrylamide to afford poly[N-(4-hydroxy-3-(acrylamidomethyl)benzyl)acrylamide)-co-(acrylic acid)] [Ex. 3; pg. 46, ln. 19 - pg. 47, ln. 16].  Klee et al. (WO ‘333) discloses poly[N-(4-hydroxybenzyl)acrylamide)-co-(acrylic acid)] was w of 54378 g/mol [Ex. 1.2; pg. 45, ln. 2-22] {corresponding to ~ 3 mol% N-(4-hydroxybenzyl)acrylamide moiety}.
Note poly[N-(4-hydroxy-3-(acrylamidomethyl)benzyl)acrylamide)-co-(acrylic acid)] 

    PNG
    media_image1.png
    280
    181
    media_image1.png
    Greyscale
[Ex. 3; pg. 46, ln. 19 - pg. 47, ln. 16].

Allowable Subject Matter
Claims 6, 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Klee et al. (WO 2017/042333) does not disclose a covalently bonded initiator moiety of instant Formula (II).

See attached form PTO-892.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767